DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2020 has been entered. Claims 1 and 9 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in prior Office actions.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14 and Species A in the reply filed on 12/28/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II, III and Species B, C, there being no without traverse in the reply filed on 12/28/2018.

Claim Interpretation
Claim 6 recites “wherein the hydrogen plasma source is a plasma source selected from the group consisting of a DC plasma, an RF plasma, a microwave plasma, and an electron cyclotron resonance (ECR) microwave plasma” Although "a microwave plasma” is generic to "an electron cyclotron resonance (ECR) microwave plasma", the listing of the members in the same Markush group is deemed acceptable. See MPEP 2173.05(h). 

Claim Objections
The previous objections on claims 1 and 9 are withdrawn since the claims have been amended.

Claim Rejections - 35 USC § 112
Claims 1 (and claims dependent therefrom) and claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein support member” in lines 10-11. There is lack of antecedent basis for this limitation in the claim since claim1 previously recites “at least one support member”. The limitation will be interpreted as “wherein the at least one support member” for consistency and clarity.

Claim 1 recites “the first support member” in line 17. There is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “wherein the at least one 

	Claim 9 recites “the first support member” in line 7. There is lack of antecedent basis for this limitation in the claim since claim 9 recites “each of the support members” and fails to recite a “first” support member. The limitation will be interpreted as “the 


Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 6, 9, 10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 20120061558, already of record) in view of Kurt (DE 19803278, see English translation, already of record) and Ginovker (US 20020062791, already of record).
Regarding claims 1, 9, and 10, Lau discloses an apparatus capable of coating articles, each article (34) thereof having at least a first surface to have said coating 
an emission source (16) for directing emission elements (32) toward an article (34), wherein the emission source (16) is a neutral molecular hydrogen flux emission source and the emission elements (32) are neutral molecular hydrogen;
whereby the neutral molecular hydrogen flux emission source (16) directs a flux of neutral molecular hydrogen (32) toward a holder 36 (support member) (para 0041-0045; see for example Fig. 2);
wherein such that upon impact of neutral hydrogen molecules on molecules at or on the surface of an article bonds between elements of the molecules at or on the surface of an article are selectively ruptured (para 0045, 0053);
wherein the selectively ruptured bonds cross-link with themselves or with other chemical moieties at said surface resulting in a change in surface properties (para 0051, 0057);
wherein the selectively ruptured bonds cross-link with themselves or with other chemical moieties of the precursor material at said surface of the articles resulting in a change in surface properties, or a combination thereof so as to provide a coating on the article formed from the precursor material applied to the article prior to exposure to said emission flux and (para 0045, 0051, 0053, 0057).

As mentioned above, Lau teaches a holder 36 (support member) for supporting a substrate 34 (article).

	However, in the same field of endeavor, Kurt teaches providing a plurality of bearing stems 22 (support members) (only one depicted as example) for supporting a first plurality of articles (26), wherein the plurality of bearing stems 22 (support members) support the first plurality of articles (26) such that their surfaces are exposed to the path of emission from an emission source (Pg. 7, 4th and 5th paragraphs; Pg. 10, last paragraph; see for example Fig. 5); and
a drive assembly (3) for moving the plurality of bearing stems 22 (support members) such that the first plurality of articles (26) are moveable with respect to the path of emission from said emission source;
wherein each of the plurality of bearing stems 22 (support members) is elongate and extends normal to the path of emission and includes a plurality of holders (25) for retaining a first plurality of articles (26) alongside (i.e., along) the longitudinal axis (not labeled) of each of the plurality of bearing stems 22 (support members), 
wherein each of the plurality of bearing stems 22 (support members) is radially offset from an axis of rotation (2) which is parallel with the longitudinal axis (not labeled) of each of the plurality of bearing stems 22 (support members), and wherein the first plurality of holders (25) are disposed radially outwardly from the longitudinal axis (not labeled) of each of the plurality of bearing stems 22 (support members) such that at least a surface of the articles (26) is in the path of emission; 
and wherein the drive assembly (3) rotates plurality of bearing stems 22 (support members) about said axis of rotation (2) such that the first plurality of articles (26) are 
each of the plurality of bearing stems 22 (support members) is generally elongate and includes a plurality of holders (25) for retaining the plurality of articles (26) alongside (i.e., along) the longitudinal axis of each of the each of the plurality of bearing stems 22 (support members)
wherein each of the bearing stems 22 (support members) is radially offset from the axis of rotation (2) which is parallel with the longitudinal axis (unlabeled) of each of the bearing stems 22 (support members) and wherein the first plurality of holders (25) are disposed radially outwardly from the longitudinal axis (unlabeled) of each of the bearing stems 22 (support members);
wherein the axis of rotation (2) of each of the bearing stems 22 (support members) is equally spaced about and radially disposed about a first central axis (4) parallel to the longitudinal axes (unlabeled) of the generally elongate bearing stems 22 (support members) upon a first rotatable base of carrier 1 (platform); and
wherein the rotatable base of carrier 1 (platform) is rotatable about the first central axis (4) such that each bearing stem 22 (support member) is moveable to an exposure position for exposure of the articles (26) to the emission elements;
wherein the apparatus includes a plurality of rotatable bases of carriers 1 (platforms) (see for example Fig. 1a), wherein each of the rotatable bases of carriers 1 (platforms) are equally spaced about a main central axis (4) parallel to the longitudinal axes (unlabeled) of the generally elongate the bearing stems 22 (support members) and the axes of rotation (2) of the rotatable bases of carrier 1 (platforms) are equally radially rd paragraph; Pg. 5, last paragraph through 3rd paragraph on Pg. 6; Pg. 7, 4th and 5th paragraphs; Pg. 10, last paragraph; see for example Figs. 1a, 2, and 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate holder in the apparatus of Lau, as taught by Kurt, for the benefit of homogenously coating workpieces.

Kurt further teaches that that alternative structures to holders (25) may be used to achieve rotation of the workpiece about its own axis (Pg. 7, 5th paragraph).
Kurt of the previous art combination above does not explicitly teach that the first plurality of holders extend radially outwardly from a longitudinal axis of the at least one support member such that at least a first surface of the articles is inclined at a first inclination to the path of emission from said emission source.
However, in the same field of endeavor, Ginovker teaches a first plurality of holders (12) extending radially via wires 60 outwardly from a longitudinal axis of support member (6) such that at least a first surface of the articles (4) is inclined to the emission path, for the benefit of producing efficient rotation of the articles (4) and exposure to plasma during coating (para 0059-0074, 0098; see for example Fig. 9). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate holder of the bearing stems (22) of Kurt 

The recitation “of substantially even thickness” on Pg. 3, line 11 does not further structurally limit the apparatus as claimed since inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). In this case, the article is loaded into the claimed apparatus by the operator.  The article previously contains precursor material prior to loading into the claimed apparatus (Spec., 0028-0030, 0128). The manner which precursor material is applied to the article is not related to the structure of the claimed apparatus and does not apply the precursor material. Thus, this recitation does not structurally differentiate the claimed apparatus from the apparatus of Lau. See MPEP 2114(II).

The recitation “applied to the article of a substantially even thickness prior to exposure to said emission flux” on Pg. 3, lines 13-14 does not further structurally limit the apparatus as claimed since inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). In this case, the article is loaded into the claimed apparatus by the operator.  The article previously contains precursor material prior to loading into the claimed apparatus (Spec., 0028-0030, 0128). The manner which precursor material is 

The recitation “said coating is of a substantial uniform thickness” Pg. 3, line 15 recites an expected result of using the apparatus. Since the prior art combination of Lau, Kurt, and Ginvoker teach all of the structural components (see above) necessary to construct an apparatus capable of applying a coating of substantial uniform thickness on an article, it is wholly expected that the apparatus of the prior art combination is fully capable of applying a coating of substantial uniform thickness. Thus, this recitation does not structurally differentiate the claimed apparatus from the apparatus of the prior art combination of Lau, Kurt, and Ginvoker. See MPEP 2114(II).

The recitations “of a substantially uniform thickness” and “of uniform thickness” in the preamble recites an expected result of using the apparatus. Since the prior art combination of Lau, Kurt, and Ginvoker teach all of the structural components (see above) necessary to construct an apparatus capable of applying a coating of substantial uniform thickness on an article, it is wholly expected that the apparatus of the prior art combination is fully capable of applying a coating of substantial uniform thickness. Thus, this recitation does not structurally differentiate the claimed apparatus from the apparatus of the prior art combination of Lau, Kurt, and Ginvoker. See MPEP 2114(II) and MPEP 2111.02.

In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). In this case, the article is loaded into the claimed apparatus by the operator.  The article previously contains precursor material prior to loading into the claimed apparatus (Spec., 0028-0030, 0128). The manner which precursor material is applied to the article is not related to the structure of the claimed apparatus and does not apply the precursor material. Thus, this recitation does not structurally differentiate the claimed apparatus from the apparatus of Lau. See MPEP 2114(II).

Regarding claim 2, Lau further teaches the selectively ruptured bonds are any one or combination of C-H bonds and Si-H bonds (para 0045).

Regarding claim 3, Lau further teaches that the source (16) directs the flux having kinetic energy in a range from 1 eV – 100 eV (para 0045).

Regarding claim 6, Lau further teaches that the source (16) can be a DC plasma, an RF plasma, a microwave plasma or ECR microwave plasma (para 0041).

Regarding claim 23, Lau further teaches that the source (16) directs the flux having kinetic energy in a range from 1 eV – 100 eV (para 0045).

Response to Arguments
Applicant's arguments filed 4/7/2020 have been fully considered but they are not persuasive.
	
	Applicant argues on Pgs. 11-13 of Remarks that Applicant’s invention has different objectives and goals than the apparatus of Lau.
	In response to Applicant’s arguments, the Examiner respectfully asserts that the stated different objectives must correspond to structural differences from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114(II)).
	The Examiner’s proffered rejection combines the teachings of Lau, Kurt, and Ginvoker. As Lau, Kurt, and Ginvoker teach all of the structure recited in Applicant’s claimed invention (with motivation to combine), the Applicant has not established that Applicant’s invention would perform differently than the apparatus resulting from the combined teachings of Lau, Kurt, and Ginvoker.


	In response to Applicant’s arguments, the Examiner respectfully disagrees. MPEP 2144(II) cites Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) which states: "Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."

	Applicant argues on Pgs. 14-15 of Remarks that Kurt is non-analogous art, since the apparatus of Kurt is concerned with deposition coating, and Lau and Applicant’s inventions form coatings on the articles differently by activating a pre-deposited precursor.
In response to Applicant's argument, the Examiner respectfully maintains that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Kurt and the Applicant’s invention are concerned with providing an even coating on the surface of the articles (see Applicant’s Spec., Pg. 20, lines 1-12; see Kurt: Pg. 3).
Based on MPEP 2141.01(a), it is improper to disqualify prior art merely because it does not adopt the identical coating method described in Applicant’s invention, especially when it is clear that using components and/or elements of various other coating systems, such as Kurt, offer the same advantages and benefits to systems such as the apparatus of Lau. The Applicant has not established that providing the workpiece carrier of Kurt in the apparatus of Lau would yield a different result than Applicant’s invention.

Applicant argues on Pg. 15 of Remarks that excessive exposure to the emission source does not have an adverse effect, and does not result in built-up and excessive thickness, as compared to the apparatus of Kurt. Considerations in the design of the work carriers is different between Applicant’s technology and Kurt.
In response to Applicant’s arguments, the Examiner respectfully disagrees. The Applicant has not provided details as to the design differences between the work carriers of Kurt and Applicant’s invention. In both Applicant’s invention and Kurt, lack of exposure to the source results in a coating not being formed and an inhomogeneous film across the substrate surface. Thus in this case, the Examiner maintains the work carriers of both Kurt and Applicant’s invention achieve the identical goal of obtaining a uniform (homogenous) coating.

	Applicant argues on Pg. 15 of Remarks that there is no motivation to combine Lau with Kurt since the apparatuses of Lau and Kurt work upon different types of substrates (e.g., ready-to-use-workpieces).
	In response to Applicant’s arguments, the Examiner respectfully disagrees. MPEP 2143.01 states: A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018). In this case, achieving uniform coatings is a well-established goal in the coating art irrelevant of the type of substrate being coated.

Applicant argues on Pg. 16 of Remarks that Ginvoker is non-analogous art, since the apparatus of Ginvoker is also concerned with deposition coating, and Lau and Applicant’s inventions form coatings on the articles differently by activating a pre-deposited precursor.
In response to Applicant's argument, the Examiner respectfully maintains that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Ginvoker and the Applicant’s invention are concerned with 
As mentioned above, based on MPEP 2141.01(a) it is improper to disqualify prior art merely because it does not adopt the identical coating method described in Applicant’s invention, especially when it is clear that using components and/or elements of various other coating systems offer the same advantages and benefits.

Applicant argues on Pg. 16 of Remarks that excessive exposure to the emission source does not have an adverse effect, and does not result in built-up and excessive thickness, as compared to the apparatus of Ginvoker.
In response to Applicant’s arguments, the Examiner respectfully disagrees. As mentioned above, for both Applicant’s invention and Ginvoker, lack of exposure to the source results in a coating not being formed and an inhomogeneous film across the substrate surface. Thus in this case, the Examiner maintains the apparatus of Ginvoker achieves the identical goal of obtaining a uniform (homogenous) coating.

	The Examiner understands Pgs. 17-18 of Applicant’s Remarks to be a summary of the arguments previously presented and addressed above. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717